Citation Nr: 0913049	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-38 728	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service-connection for residuals of a 
left eye injury.

2.	Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1958 to November 
1961.  He thereafter served in a reserve component from 
November 1961 until March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  Thereafter, the claims file was transferred to the 
RO in Portland, Oregon.

A review of the record on appeal shows that the Veteran, in 
his December 2007 VA Form 9, requested a hearing before a 
Veterans' Law Judge sitting at the RO.  In March 2009, the 
Veteran thereafter withdrew his hearing request.  
Accordingly, VA adjudication of the current appeal may go 
forward without scheduling the hearing.  

A review of the claims file shows an informal claim of 
entitlement to service-connection for residuals of a right 
eye injury.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have residuals of a 
left eye injury that is casually connected to service.

3.  The Veteran does not have a current diagnosis of PTSD.





CONCLUSIONS OF LAW

An eye disorder was not incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008). 

PTSD was not incurred during active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30,  
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service-connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service-
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service-
connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran prior to his adjudication of his 
claim in June 2005.  While the above notice did not provide 
the claimant with notice of the type of evidence necessary to 
establish an effective date and disability rating for the 
disabilities on appeal in accordance with the Court's holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board 
finds that the failure to provide this type of notice is 
harmless because the preponderance of the evidence is against 
the appellant's claims and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service and VA records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  The Board notes the 
September 2005 rating decision referenced VA outpatient 
treatment records that indicate the Veteran stated that he 
recently had a left eye cataract.  Despite the fact that 
these records are not found in the current record, the Board 
finds that a remand to attempt to obtain the record is 
unnecessary because the Board will concede for the purpose of 
this appeal that the Veteran has a left eye cataract.

The record indicates that the Veteran may have been in 
receipt of Social Security Administration (SSA) disability 
benefits.  In reply to the RO's request for these records, 
the SSA's National Record Center notified the RO that these 
records had been destroyed.  Therefore, VA adjudication of 
the current appeal may go forward without these records.

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claims for service-
connection for a left eye injury and PTSD.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service-connection for a left eye injury and PTSD 
because examinations would not provide any more pertinent 
information than is already associated with the claims file. 
 As will be explained below, the Veteran has not been shown 
to have had a disease, event, or injury during active 
military service or for many decades thereafter if ever.  The 
record contains no probative evidence that demonstrates 
otherwise. Therefore, because there is no event, injury, or 
disease in service to which a current disorder could be 
related, the Board finds that a VA examination is 
unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not 
already contain evidence of an in-service event, injury, or 
disease). 

Law and Analysis

Service-connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air  
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service-connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service-connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing  
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

1. Left Eye Injury

The Veteran claims that his left eye injury was caused when 
wind blew rust particles into his left eye when he was 
engaged in deck work on the U.S.S. Passumpsic.  The Board 
notes that a review of the service treatment records due 
indicate an injury to the Veteran's right eye, but they are 
absent for injury to his left eye.  See service treatment 
records dated in November 1961.  Additionally, the Board 
notes that the Veteran's separation examination did not 
indicate a left eye injury and listed his vision in that eye 
as 20/20.  See examination dated in March 1960.  Therefore, 
entitlement to service-connection for residuals of a left eye 
injury on in-service incurrence must be denied.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board notes that while the 
September 2005 rating decision noted that VA treatment 
records included the Veteran's claim regarding a recent 
report of a left eye cataract, there are no records in the 
claims file documenting a pattern of complaints for a left 
eye disability since separation from service.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, he is competent to report that he had problems with 
his left eye since service.  See Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).  However, the Veteran is not 
competent to diagnose an eye disability because he does not 
have the required medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Moreover, his claim of 
having a left eye injury since service is not supported by 
what is found in the service and post-service medical 
records. None of the identified records that the Veteran 
asked the VA to obtain on his behalf show problems with his 
left eye, with the exception of a self-reported statement 
that he had a left eye cataract.  In these circumstances, the 
Board gives more credence to the independent medical evidence 
of record, which is negative for complaints, diagnoses, or 
treatment for residuals of a left eye injury than the 
Veteran's claims.  Therefore, entitlement to service-
connection for residuals of a left eye injury based on post-
service continuity of symptomatology must be denied.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b). 

As for service-connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board finds that there is no competent and credible 
medical evidence in the record of a causal association or 
link between a post-service left eye disability and an 
established injury, disease, or event of service origin.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service-connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein). While the 
Veteran and his representative have claimed otherwise, the 
Board does not find these lay assertions credible because as 
lay persons they do not have the required medical expertise 
to give such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board also finds that 
service-connection for residuals of a left eye injury is not 
warranted based on the initial documentation of the 
disability after service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d).

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service-connection for 
residuals of a left eye injury.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303. 

2. Post-Traumatic Stress Disorder

The Veteran claims that he suffers from PTSD as a result of 
watching a Fireman on a fleet oil tanker who was loading oil 
onto the Veteran's ship scream in agony as he was scalded by 
300 degree oil as a result of a loose oil hose fitting. The 
Veteran claims that he currently dreams of the man being 
scalded to death and suffers from various PTSD symptoms such 
as irritability, depression, and sadness.

Service-connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  See 38 
C.F.R. § 3.304(f).

In adjudicating a claim of entitlement to service-connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993). 

However, in order to establish service-connection, the 
Veteran must have a diagnosis of PTSD.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1131; see Degmetic  
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran has the disability for 
which benefits are being claimed.  The Board notes that the 
competent evidence of record does not reflect a diagnosis of 
PTSD.  

In sum, as the Veteran does not have a current diagnosis of 
PTSD, the claim cannot be granted.  Service-connection 
requires evidence that establishes that the Veteran currently 
has the claimed disability.  See Degmetich, 104 F. 3d at 
1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Although the Veteran and his representative might sincerely 
believe that the claimant suffers from PTSD and it is related 
to his service, they are not medical professionals competent 
to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to verified stressors, service-connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).      

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) 
(West 2002).  However, as the 




	(CONTINUED ON NEXT PAGE)




preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement for service-connection for residuals of a left 
eye injury is denied.

Entitlement for service-connection for PTSD is denied.


____________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


